Title: To Thomas Jefferson from Samuel Latham Mitchill, 4 December 1803
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


               
                  Stelle’s hotel, Decr. 4, 1803.
               
               I beg leave to offer to the President, for his amusement, the inclosed Speculations on a Geographical name for the country which enjoys so much political happiness under his administration. The project has been noticed in a number of the Newspapers of the States. The Song was written for a Company of Militia, who have assumed the name of “Fredonian” volunteers. Now that Louisiana is about to be annexed to “Fredonia,” there will be a good Opportunity for the “Fredes” to extend their proper national Name over the territory occupied by the “Fredish” People. I am with great Respect, yours very sincerely
               
                  Saml L Mitchill
               
               
                  It may be derived from φρην virtus sapientia & δος the imperative of the verb διδωμι. 
               
            